Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-8, and 13-19 are pending for examination.  Clams 9-12 were canceled by Applicants.
Claim Rejections - 35 USC § 102
The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abbot et al. (US2012/0230959A1), is withdrawn in response to Applicant’s amendment to the claims.  The Abbot et al. reference does not disclose isolated placental cells that have been modified to comprise or express miR-29a.
Claim Rejections - 35 USC § 103
The rejection of claims 1-19 under pre-AIA  35 U.S.C. 103(a) as being obvious over Abbot et al. (US2012/0230959A1), in view of Wang et al. (Bcl2 Enhances Induced Hematopoietic Differentiation Of Murine Embryonic Stem Cells' (Experimental Hematology, February 2008, Vol. 36, No. 2, pages 128-139; hereinafter 'Wang'), is withdrawn in response to Applicant’s amendment to the claims to recite “wherein said placental stem cell has been modified to comprise or express miR-29a, and wherein said placental stem cell demonstrates increased survival relative to corresponding unmodified placental stem cells..”  The prior art cited did not teach or suggest the role of miR-29a in the survival (i.e. regulation of apoptosis) of placental stem cells at the effective filing date of the instant invention.   
Double Patenting
The rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,529, is withdrawn in response to Applicant’s amendment to the claims to recite: “wherein said placental stem cell has been modified to comprise or express miR-29a, and wherein said placental stem cell demonstrates increased survival relative to corresponding unmodified placental stem cells...”  The issued claims do not teach or suggest modification of the cells with miR-29a.
Conclusion
Claims 1-8 and 13-19 are allowable over the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699